 In the Matter of THE KINSMAN TRANSIT COMPANY,EMPLOYERandSEAFARERS INTERNATIONAL UNION OF NORTH AMERICA, GREAT LAKESDISTRICT (AFL), PETITIONERCase No. 8-R-,0660SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 1,1948On November 14 and November 24, 1947, pursuant to a Board De-cision and Direction of Election,' an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Eighth Region among the employees in the unit found appro-priate in the Decision and Direction.Two unions appeared on theballot : the Petitioner, and an intervening union, Lake Sailors' Union.Upon completion of the election, a Tally of Ballots was served by theRegional Director upon the parties concerned.The Tally shows thatthere were approximately 70 eligible voters ; that 29 valid votes werecast for the Petitioner; that 37 valid votes were cast for the Intervenor;that 3 ballots were cast for the "none" choice; and that there was 1challenged ballot.On December 1, 1947, the Petitioner filed Objections to the Conductof the Election, in which, on five counts, it requested that the electionbe set aside and that a new election be directed.After an investigation,the Regional Director, on March 12, 1948, issued his Report on Objec-tions, in which he concluded that the objections were not supported bysufficient and substantial evidence and that they did not raise materialissues with respect to the conduct of the election, or the results thereof,and for which reasons he recommended that the objections be over-ruled.On March 18 and 22, 1948, the Petitioner filed Exceptions tothe Regional Director's Report on Objections.The Petitioner'sObjectionsObjection1:ThePetitioner alleges that,contrary to a Board elec-tion notice which stated that balloting would take place aboard the175 N. L.R. B. 150.78 N. L. R. B., No. 13.78 THE KINSMAN TRANSIT COMPANY79Employer's vessel, E.C. Collins,immediately upon its arrival at itslower lake destination on or after November 14, 1947, the Employerrefused to permit balloting on the E. C.Collins,when the vessel docked.at Buffalo, New York, on November 14, 1947, and that the Employer-thereby interfered with the conduct of the election.The Regional Director found that, according to the records of theHarbor Master of the City of Buffalo, the E.C. Collinsarrived at-Buffalo at 6: 20 p. m. on November 12, 1947, and cleared the port at-5:45 p. m. on November 13, 1947. The Regional Director furtherfound that the E.C. Collinsdid not again arrive at a lower lake port-untilNovember 24, 1947, on which date the election was held. Excep-tion was not taken by the Petitioner to the Regional Director's findingswith respect to its first objection.Accordingly, we hereby adopt theRegional Director's findings, and the Petitioner's first objection ishereby overruled.Objections 0 and 3:The Petitioner alleges in substance that throughstatements, promises, and threats made shortly before the election bythe Chief Engineer of the E. C.Collins,the Employer interfered withthe orderly conduct of the election and influenced and coerced em-ployees into voting against the Petitioner and for the Intervenor.The Regional Director found that the Chief Engineer of the E. C.Collins,on or about November 14, 1947, addressed a meeting of em-ployees working under him, and said that it was his personal beliefthat the Intervenor was the better organization; that the Intervenorcould get higher wages and a more favorable contract as judged by acontract it had with another steamship concern; that companies hadless trouble with the Intervenor; that the Intervenor was a lake union,whereas if the Petitioner won the election, salt water sailors might takethe jobs of crewmen; and that he favored the Intervenor.The Re-gional Director further found that no coercive threat of reprisal orforce, or promise of benefit was made by the Employer in connectionwith the statements made by the Chief Engineer at the meeting, andhe was of the opinion that the Chief Engineer did not exceed thebounds of permissible expression.The Regional Director also reported that several employees on theE. C. Collinsalleged that the Chief Engineer questioned them priorto the election as to how they intended to vote. Prior to such allegedquestioning, however, the Employer had notified supervisors on allits ships that, as its representatives, they should take an impartialposition concerning the election and, under no circumstances, in anyway threaten, coerce, or make promises to the voters.At the same timeeach non-supervisory employee was advised by personal letter that "theofficers had been instructed `as company representatives aboard the 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDvessels, they must maintain an impartial attitude regardless of theirown personal opinions,' that it was `your own private business' howemployees voted, and that `whatever the results of the election, weshould all accept the will of the majority."'The Regional Directorfound that there was no evidence that the Employer authorized orratified the activities of the Chief Engineer of the E. C.Collins,andalso found that there was no evidence of similar activity on any otherboat in the Employe'r's fleet.The Regional Director concluded that,in view of the Employer's notice given the employees as to its officialposition on the election, the impact of the questioning was not ofsufficient weight to have seriously endangered the freedom of voting.In its Exceptions, the Petitioner asserts that the Regional Directordid not appraise the true significance of the meeting at which the ChiefEngineer addressed the crew members of the E.C. Collins.It contendsthat attendance at the meeting was compulsory; that, because theincident occurred aboard an isolated ship, from which crew memberscould not leave and to which the Petitioner's representatives had no^access, the incident is of greater magnitude than a similar one occurringin the usual plant or factory ; that the statements of the Chief Engineerwere in effect "the commands of a superior officer," not protected byconstitutional guarantees of free speech; and that, contrary to thefinding of the Regional Director, the statement that the Intervenorcould get better wages and a more favorable contract was clearly apromise of benefit.The Petitioner further contends that since theRegional Director found that questioning of crew members occurred,a prima faciecase has been established, and only a hearing, at whichall facts can be ascertained, including the effects of the Employer'sletters, will enable the Board to ascertain its impact.In the light of the crystal-clear meaning of the afore-mentioned'letter transmitted by the Employer to each of the unlicensed personnelin its employ, we do not construe the afore-mentioned statement con-cerning better wages and a more favorable contract as a promise ofeconomic benefit.Under all the circumstances, we find that the afore-mentioned conduct of the Chief Engineer of the E.C. Collinsdoesnot warrant the setting aside of the election.2Accordingly, the Peti-tioner's second and third objections are hereby overruled.Objections 4 and 5:The AFL alleges that the Chief Engineer onthe E.C. Collinsdischarged James Devine, a coal passer, on November23, 1947, about 4 hours before voting was to commence, in order toprevent Devine, an outstanding adherent of the Petitioner, from vot-ing in the election, and as a coercive warning of reprisals in the eventthat the Petitioner won the election.2 SeeMatterof The Babcock& WilcoxCo., 77 N. L.It.B. 577. THE KINSMAN TRANSIT COMPANYg1Upon all the facts revealed by his investigation the Regional Di-Tector concluded that Devine quit his job, and that he was not dis-charged on November 23, 1947.The alleged discharge of Devine was the subject matter, among-other things, of an unfair labor practice charge filed by the Petitionerin Case No. 8-CA-18, in which it was alleged that Devine was discrimi-iiatorily discharged in violation of Section 8 (a) (3) of the Act.Uponinvestigation of the charge, the Regional Director refused to issuen complaint; and, upon appeal, the General Counsel of the Board, onApril 22, 1948, sustained the Regional Director's action.We shall-accept the General Counsel's determination, as he advised the parties,that there is insufficient evidence to warrant further proceedings inthe matter.Accordingly, we hereby overrule the Petitioner's fourthand fifth objections.As the Tally of Ballots shows that the Intervenor secured a ma-jority of the valid votes cast in the election, irrespective of Devine'schallenged ballot, we shall certify the Intervenor as the bargainingrepresentative of employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that Lake Sailors' Union has been designatedand selected by a majority of all unlicensed personnel on all boatsowned and/or operated by The Kinsman Transit Company, Cleveland,Ohio, excluding stewards and other supervisors, as their representativefor the purposes of collective bargaining and that, pursuant to Section9 (a) of the Act, as amended, the said organization is the exclusiverepresentative.of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.